


SECOND AMENDMENT TO AGREEMENT OF LEASE


THIS SECOND AMENDMENT TO AGREEMENT OF LEASE (the "Second Amendment') is made and
entered into as of the lst day of January, 2014 (the "Effective Date")by and
between RBM CHERRY ROAD PARTNERS, a Tennessee general partnership ("Landlord),
and WRIGHT MEDICAL TECHNOLOGY, INC., a Delaware corporation ("Tenant').
WITNESSETH:


WHEREAS, Landlord and Tenant entered into that certain Agreement of Lease as of
December 31, 2013 (the "Lease") and a First Amendment to Agreement of Lease (the
"First Amendment) as of January 1, 2014, whereby Landlord agreed to lease to
Tenant certain Premises (as defined therein) located at 1023 Cherry Road,
Memphis, Tennessee; and


WHEREAS, Landlord and Tenant wish to modify certain terms in the First
Amendment.


NOW, THEREFORE, in consideration of the promises and the mutual covenants and
conditions set forth herein and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, Landlord and Tenant agree
as follows:


1.    Defined Terms. Capitalized terms not otherwise defined herein shall have
the
meanings ascribed to them in the Lease and First Amendment.


2.Premises. The Rentable Square Feet ("RSF") of the January 2014 Expansion Space
shall be increased to 3,112 RSF from 3,00 1 RSF and is shown on Exhibit 1
attached hereto.


3.Base Rent. Tenant shall remit within 10 days from the execution of this Second
Amendment the difference in Base Rent paid by Tenant for February and March of
2014 resulting from the increase in the RSF described in Section 2 above.
Beginning April 1, 2014, Tenant shall remit the monthly Base Rent based on the
RSF of the January 2014 Expansion Space as revised by this Second Amendment.


4.Expansion Space Improvement Allowance. Landlord shall remit within 10 days
from the execution of this Second Amendment the difference in the improvement
allowance paid by Landlord resulting from the increase in the RSF described in
Section 2 above.


5.Tenant's Proportionate Share. The increase in the RSF described in Section 2
above shall not result in an increase in Tenant's Proportionate Share.


6.Miscellaneous. Except as provided hereinabove, the Lease shall remain in full
force and effect as originally written. This Second Amendment may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, but all of which together shall constitute one and the
same instrument, and shall become effective when one or more counterparts hereof
or thereof have been signed by each party hereto . Delivery of an executed
counterpart signature page of this Agreement by facsimile or transmitted
electronically in a Tagged Image File Format ("TIFF'), Portable Document Format
("PDF'), or
*"other electronic format sent by electronic mail shall be effective as delivery
of a manually
executed counterpart.








--------------------------------------------------------------------------------




[signature2ndamendment.jpg]


































--------------------------------------------------------------------------------








[a2ndexhibit1.jpg]


